DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims

3.	With regard to claim 1, the Examiner suggests Applicants delete the underscore (_) prior to the phrase “the support structure” at line 11 to correct an apparent typographical error.

4.	With regard to claim 20, the Examiner suggests Applicants insert the word “and” between the phrases “two hemispherical portions” and “two substantially parallel straight surfaces” at line 2 to correct an apparent typographical error and to improve the readability of the claim language.

Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the first end surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It appears as though claim 19 was intended to depend from claim 13 instead of claim 1, and such has been assumed for purposes of examination. If this is correct the Examiner suggests Applicants amend the claim accordingly.

Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 2, 4, 13-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Men et al. (US 2006/0070945 A1) in view of LaCroix et al. (US 2012/0160755 A1).

	With regard to claim 1, Men et al. discloses a filter element comprising a filter media (154) extending axially and defining a central opening extending axially therein, and a support structure (support tube 150) disposed within the central opening of the filter media, the support structure comprising an axial lobed extension that extends from a first end of the support structure to a second end 
	Men et al. does not disclose the filter element comprising a first endplate defining a first endplate opening, and a second endplate, wherein the filter media is positioned between and extends axially between the first and second endplates, and wherein the support structure is attached to the first and second endplates.
	LaCroix et al. discloses a filter element (filter cartridge 104) comprising a first endplate (end cap 142) defining a first endplate opening (see Fig. 6), and a second endplate (end cap 144), wherein a filter media (146) is positioned between and extends axially between the first and second endplates, and wherein a support structure (core 102) is attached to the first and second endplates at Fig. 6 and paragraphs [0003], [0040], and [0053]-[0057].
	It would have been obvious to one ordinary skill in the art to incorporate the first and second endplates of LaCroix et al. into the filter element of Men et al. to provide for fluid flow through the filter media, as suggested by LaCroix et al. at Fig. 6 and paragraph [0003].

	With regard to claim 2, Men et al. discloses the first lobes (162) being offset from a central axis (152) of the unitary extension member in a first lateral direction and the second lobes (170) being offset from the central axis (152) of the unitary extension in a second lateral direction opposite the first direction at Fig. 1 and paragraph [0113].

	With regard to claim 4, Men et al. discloses each first lobe (162) being joined to a second lobe (170) at a respective connective plane (spine 156 or 158), each connection plane structured to transition from a respective first lobe to a respective second lobe at Fig. 1 and paragraph [0113].



	With regard to claims 14, 15 and 19, LaCroix et al. discloses an elliptical or oval protruding member (see Fig. 9) protruding axially from the first end surface of the first endplate (142) away from the filter media and surrounding the first endplate opening, the elliptical or oval protruding member comprising an outer surface with a seal member, wherein the elliptical protruding member is overmolded to the first end plate at Figs. 6, 8, and 9.

	With regard to claim 16, LaCroix et al. does not mention a specific aspect ratio of the elliptical protruding member.
	However, it would have been obvious to one of ordinary skill in the art to provide an elliptical protruding member and seal member having suitable dimensions including height, width, diameter, circumference, etc. overlapping the recited aspect ratio to form an effective fluid-tight seal. The Examiner especially notes that Applicants have not demonstrated any unexpected or unobvious results attributable to the recited aspect ratio.

	With regard to claim 18, LaCroix et al. discloses the first end surface of the first endplate possessing a racetrack shape at Figs. 6 and 7.

	With regard to claim 20, Men et al. discloses a support structure (and therefore the filter media) having shape comprising two hemispherical portions and two substantially parallel straight surfaces that connect the hemispherical portions at Fig. 8.


 9.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Men et al. (US 2006/0070945 A1) in view of LaCroix et al. (US 2012/0160755 A1), and further in view of Smith et al. (US 2010/0064646 A1).
	Men et al. and LaCroix et al. do not disclose the seal member including oppositely disposed first and second peaks such that the seal member possesses the shape of a hyperbolic paraboloid.
	Smith et al. discloses a seal member including oppositely disposed first and second peaks such that the seal member possesses the shape of a hyperbolic paraboloid at Figs. 1, 2, 5, 6, and 9 and paragraphs [0006] and [0030]-[0032].
It would have been obvious to one of ordinary skill in the art to incorporate the shape of the seal of Smith et al. into the filter element of Men et al. and LaCroix et al. to make installment and servicing of the filter element easier, as suggested by Smith et al. at paragraph [0032].

Double Patenting

10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

11.	Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,918,978 B2. Although the claims at issue are not identical, they are not patentably distinct from each other. While the instant claims and the claims of the ‘978 patent recite different combinations of features, the claims of the ‘978 patent claim overlapping subject matter with the instant claims. In particular, the Examiner notes that the first and second sets of laterally extending lobes extending in opposite lateral directions of claim 2 of the ‘978 patent is seen as overlapping the undulating and alternating series of first and second lobes of instant claim 1.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
February 4, 2022